DETAILED ACTION
	In Reply filed on 02 November 2021, claims 16-20 are pending. No claim is currently amended. Claims 1-15 are canceled, and no claim is newly added. Claims 16-20 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, modified Okamoto (Okamoto in view of Avakian and Rose), as presented in the paragraphs regarding claims 1 and 15, teaches all the claimed limitations but does not specifically teach that the test coupon includes: 
a substrate formed from build material having an outside surface defining a plurality of openings that individually vary in size according to a dimension of the opening; and 
a plurality of sacrificial portions that at least partially close the plurality of openings, the sacrificial portions are formed from a support material that includes a phosphor component; 
the determination is based upon a dimensional range of the openings that are cleared of the sacrificial portions.
Hertling et al. (US 20200122391 A1, hereinafter Hertling) teach a finishing system for a 3D printed part, including a sensor to detect a marking on a portion of the 3D printed part, and a post-processing component of the system may perform a finishing operation on the portion of the 3D printed part while the marking is detected on the 3D printed part. A “marking” refers to a physical characteristic or physical property applied to or incorporated into a layer of a 3D printed part, the marking may be a fluorescent color that appears under UV light, a UV or near infrared (IR) color (¶ [0015]). a 3D printed part may include multiple markings, the multiple markings may be incorporated into an outer layer(s) of the 3D printed part, and the marking may have any shape and/or thickness (¶ [0015]). Hertling also teach that the post-processing component comprises a nozzle to eject a fluid towards the portion of the 3D printed part according to the marking (claim 6, ¶ [0023], ¶ [0027]), and in one such example, movement subsystem 140 may move the 3D printed part relative to nozzle 125 when a marking is no longer detected (i.e., cleaning process is completed when a fluorescent marking is completely removed) (¶ [0037]; FIGURE 1B). 
	However, Hertling still does not specifically teach that the marking has a plurality of openings filled with a sacrificial portions (i.e., marking) with a various dimension in size, and the determination of the post-processing of removing the support material is based on a dimensional range of the openings that are cleared of the sacrificial portions.  Thus, although Hertling teaches a reasonable motivation to combine with modified Okamoto as presented in the paragraphs regarding claim 15, Okamoto in view of Avakian, Rose, and Hertling does not teach all the claimed limitations, and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                             
/LEITH S SHAFI/Primary Examiner, Art Unit 1744